DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "desired distances between the plurality of workflow tasks and at least one of a media source…in line 4.  It is unclear whether the distances between tasks and physical entities such as media source or media sink are physical or logical distances.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 6, 7, 10-12, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by BAE et al (US Publication No. 2020/0304508 A1).
With respect to claim 1, BAE teaches a method performed by at least one processor, the method comprising: obtaining, by a workflow manager, a network based media processing (NBMP) workflow including a plurality of workflow tasks and a plurality of proximity parameters which indicate a plurality of desired distances between the plurality of workflow tasks and at least one of a media source and a media sink (paragraph 0060; 0077; 0116; table 1; table 11);  
assigning the plurality of workflow tasks to the media sink, the media source, and at least one cloud element or network element, based on the plurality of desired distances (paragraph 0060; 0077; 0116; table 4; table 11); and managing the NBMP workflow according to the assigned plurality of workflow tasks (paragraph 0060; 0077; 0083; 0116; table 4; table 11).

With respect to claim 2, BAE teaches wherein the NBMP workflow is provided by at least one from among the workflow manager or an NBMP source (paragraph 0060; 0077; 0116; table 1; table 11).

With respect to claim 6, BAE teaches wherein the NBMP workflow corresponds to a workflow description document, and wherein the plurality of proximity parameters are included in at least one general descriptor included in the workflow description document (paragraph 0235).

With respect to claim 7, BAE teaches wherein the NBMP workflow includes a task group which includes at least one of the plurality of workflow tasks (paragraph 0091).

With respect to claim 10, BAE teaches wherein an average of the plurality of desired distances is used to determine an efficiency of the NBMP workflow (paragraph 0060; 0077; 0083; 0116; table 4; table 11).

The limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 12 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 16 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 17 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Allowable Subject Matter
Claims 3-5, 8, 9, 13-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

12/22/2021